Exhibit 10.1

CORPORATE GUARANTEE

CORPORATE GUARANTEE, (this "Guarantee") dated as of April 21, 2014, made by S&W
SEED COMPANY, a Nevada corporation ("S&W Seed" or the "Guarantor") in favor of
NATIONAL AUSTRALIA BANK LIMITED (the "Lender").

RECITALS

A. The Lender and Seed Genetics International Pty Ltd ("SGI" or the "Borrower")
have entered into an ongoing credit agreement, most recently dated February 27,
2013 (as renewed, amended, supplemented or otherwise modified from time to time,
the "Credit Agreement", and together with several facility lines that comprise
this agreement and such other documents and instruments executed and delivered
in connection with the credit agreement, collectively, the "Credit Facility")
under the terms of which SGI may borrow up to AUD $10.0 million from the Lender
from time to time throughout the term of the Credit Facility;

B. Borrower's repayment and other obligations under the Credit Facility
including all fees, interest, costs and expenses are secured by personal
guarantees to the Lender (the "Personal Guarantees") by certain of Borrower's
former shareholders, including David Stanley Pengelly; Ross Whyte Downes; Dennis
Charles Jury; and Mark James Harvey (the "Founders").

C. As a result of the acquisition of all of the outstanding ordinary shares of
the Borrower by S&W Seed Australia Pty Ltd ("S&W Australia") on or about April
1, 2013 pursuant to a Share Acquisition Agreement dated March 14, 2013 (the
"Acquisition Agreement"), the Borrower is the wholly owned subsidiary of S&W
Australia, which, in turn, is wholly owned by the Guarantor;

D. Pursuant to the Acquisition Agreement, Guarantor has agreed to facilitate the
release of the Founders from the Personal Guarantees; and

E. The Guarantor will derive substantial direct and indirect benefit from the
making of the loans by the Lender to the Borrower for the duration of the term
of the Credit Facility. The Guarantor acknowledges that the Lender is acting in
reliance on the Guarantor incurring obligations and giving rights under this
Guarantee as an inducement for Lender continuing to make loans to Borrower.

NOW, THEREFORE, in consideration of the premises and to induce the Lender to
make further advances under the Credit Facility and to induce the Lender to make
loans to, and otherwise extend credit for the account of, the Borrower, the
Guarantor hereby agrees with the Lender as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) The words "hereof," "herein" and "hereunder" and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and section and paragraph references
are to this Guarantee unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(d) "Obligations" means all money which the Borrower is or at any time may
become actually or contingently liable to pay or deliver to or for the account
of the Lender under the Credit Agreement, whether or not currently contemplated.
It includes money by way of principal, interest, fees, costs, indemnity,
charges, duties or expenses or payment of liquidated or unliquidated damages
under the Credit Agreement, or as a result of a breach of or default under the
Credit Agreement.

--------------------------------------------------------------------------------



2. Guarantee.

(a) The Guarantor hereby, unconditionally and irrevocably, guarantees to the
Lender and its successors, endorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations; provided, however,
that the maximum amount of liability to be guaranteed by Guarantor hereunder
shall not, at any time, exceed Ten Million Australian Dollars (AUD
$10,000,000.00). Following Borrower's default for failure to pay the Obligations
due and owing under the Credit Agreement and Lender's exhaustion of all
available remedies under the Credit Agreement, Guarantor shall pay an amount
equal to the Obligations then due and payable in the same manner and currency
which the Borrower is required to pay the Obligations under the Credit Agreement
(or would have been but for its default).

(b) The Guarantor's obligations under this Guarantee are principal obligations
and are not ancillary or collateral to any other right of obligation.

(c) Anything herein or in any other document or instrument comprising the Credit
Facility to the contrary notwithstanding, the maximum liability of the Guarantor
hereunder shall in no event exceed the amount that can be guaranteed by such
Guarantor under applicable federal and state laws relating to the insolvency of
debtors.

(d) No payment or payments made by the Borrower, the Guarantor, other guarantor,
if any, or any other Person or received or collected by the Lender from the
Borrower, the Guarantor, any other guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor hereunder which shall, notwithstanding any such payment or payments
other than payments made by the Guarantor in respect of the Obligations or
payments received or collected from the Guarantor in respect of the Obligations,
remain liable for the Obligations up to the maximum liability of the Guarantor
hereunder until the Obligations are paid in full and the Commitments are
terminated.

(e) If any Obligations (including moneys which would have been Obligations if
they were recoverable) are not recoverable from the Borrower for any reason the
Guarantor shall indemnify the Lender and shall pay that money to the Lender up
to the maximum liability of the Guarantor hereunder. The reason may include any
legal limitation, disability, incapacity or thing affecting the Borrower or any
failure to execute properly an agreement or document. This applies whether or
not:

(i) any transaction relating to the Obligations was void or illegal or has been
subsequently avoided; or

(ii) any matter or fact relating to that transaction was or ought to have been
within the knowledge of the Lender.

3. Right of Set-off. Upon the occurrence and during the continuance of any Event
of Default, the Guarantor hereby irrevocably authorizes the Lender at any time
and from time to time without notice to the Guarantor, any such notice being
expressly waived by the Guarantor, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Lender to or for the credit or the
account of the Guarantor, or any part thereof in such amounts as the Lender may
elect, against and on account of the obligations and liabilities of the
Guarantor to the Lender hereunder and claims of every nature and description of
the Lender against the Guarantor, in any currency, whether arising hereunder,
under the Credit Agreement or other document or instrument constituting the
Credit Facility, as the Lender may elect, whether or not the Lender has made any
demand for

2

--------------------------------------------------------------------------------



payment and although such obligations, liabilities and claims may be contingent
or unmatured. The Lender shall notify the Guarantor promptly of any such set-off
and the application made by the Lender, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Lender may
have.

4. No Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the Lender,
the Guarantor shall not be entitled to be subrogated to any of the rights of the
Lender against the Borrower or any collateral security or guarantee or right of
offset held by the Lender for the payment of the Obligations, nor shall the
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower in respect of payments made by the Guarantor hereunder, nor claim an
amount under any law relating to bankruptcy, winding up or the protection of
creditors in relation to the Borrower until all amounts owing to the Lender by
the Borrower on account of the Obligations are paid in full and the Commitments
are terminated. If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by such Guarantor in trust for the
Lender, segregated from other funds of the Guarantor, and shall, forthwith upon
receipt by such Guarantor, be turned over to the Lender in the exact form
received by such Guarantor (duly endorsed by such Guarantor to the Lender, if
required), to be applied against the Obligations.

5. Amendments, etc. with respect to the Obligations; Waiver of Rights. The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against such Guarantor and without notice to or further
assent by such Guarantor, any demand for payment of any of the Obligations made
by the Lender may be rescinded by such party and any of the Obligations
continued, and the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, increased, extended, amended, modified, accelerated, compromised,
waived, surrendered or released by the Lender and the Credit Facility may be
amended, modified, supplemented or terminated, in whole or in part, as the
Lender may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Lender for the payment of
the Obligations may be sold, exchanged, waived, surrendered or released. When
making any demand hereunder against the Guarantor, the Lender may, but shall be
under no obligation to, make a similar demand on the Borrower or other
guarantors, if any, and any failure by the Lender to make any such demand or to
collect any payments from the Borrower or any such other guarantor or any
release of the Borrower or such other guarantor shall not relieve the Guarantor
of its obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the Lender
against such Guarantor.

6. Guarantee Absolute and Unconditional. This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantor and the successors and assigns thereof, and shall inure
to be benefit of the Lender and its successors, endorsees, transferees and
assigns, until all the Obligations and the obligations of the Guarantor under
this Guarantee shall have been satisfied by payment in full and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Facility the Borrower may be free from any Obligations.

7. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or the Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or the Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

8. Payments. The Guarantor hereby guarantees that payments hereunder will be
paid to the Lender without set-off, deduction or counterclaim in Australian
Dollars (AUD) at the office of the Lender specified in the Credit Facility.

3

--------------------------------------------------------------------------------



9. Authority of Lender. The Guarantor acknowledges that the rights and
responsibilities of the Lender under this Guarantee with respect to any action
taken by the Lender or the exercise or non-exercise by the Lender of any option,
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this guarantee shall be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them.

10. Information Relating to Borrower. The Guarantor acknowledges and agrees that
it has made such independent examination, review and investigation of the Credit
Facility documents and instruments as Guarantor deems necessary and appropriate
and shall have sole responsibility to obtain from the Borrower any information
required by the Guarantor about any modifications thereto. The Guarantor further
acknowledges and agrees that it shall have the sole responsibility for, and has
adequate means of, obtaining from the Borrower such information concerning the
Borrower's financial condition or business operations as Guarantor may require,
and that the Lender has not duty, and the Guarantor is not relying on the Lender
at any time to disclose to the Guarantor any information relating to the
business operations or financial condition of the Lender.

11. Representations. The Guarantor makes the following representations and
warranties:

(a) It has the power to enter into and perform its obligations under this
Guarantee. It has taken all necessary corporate action to authorise the entry
into and performance of this Guarantee and to carry out the transactions
contemplated by this Guarantee.

(b) This Guarantee is its valid and binding obligation enforceable in accordance
with its terms.

12. Release of Personal Guarantees. In consideration of the Guarantor
guaranteeing the Obligations, the Lender does hereby, on behalf of itself and
its beneficiaries, agents, successors and assigns, (a) release the Founders from
the Personal Guarantees, and any and all obligations and liabilities relating
thereto; and (b) agree to enter into written releases with each Founder to
further document the action taken in this Section.

13. Further Assurances. The Guarantor will perform all acts and execute all
agreements, assurances and other documents and instruments as the Lender, acting
reasonably, requires to perfect or improve the powers afforded or created, or
intended to be afforded or created, by this Deed.

14. Notices. All notices, requests and demands to or upon the Lender or the
Guarantor to be effective shall be in writing (or by electronic mail, fax or
similar electronic transfer confirmed in writing) and shall be deemed to have
been duly given or made (i) when delivered by hand or overnight mail or (ii) if
given by mail, when deposited in the mails by certified mail, return receipt
requested, or (iii) if by electronic mail, fax or similar electronic transfer,
when sent and receipt has been confirmed, addressed as follows:

(a) if to the Lender, at its address or transmission number for notices provided
in the Credit Facility; and

(b) if to the Guarantor, at its address or transmission number for notices set
forth under its signature below.

The Lender and the Guarantor may change its address and transmission numbers for
notices by notice in the manner provided in this Section.

15. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4

--------------------------------------------------------------------------------



16. Integration. This Guarantee represents the agreement of the Guarantor with
respect to the subject matter hereof and there are no promises or
representations by the Lender relative to the subject matter hereof not
reflected herein.

17. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Guarantor and the Lender, provided that any provision of this Guarantee may
be waived by the Lender in a letter or agreement executed by the Lender or by
facsimile transmission from the Lender.

(b) The Lender shall not by any act (except by a written instrument pursuant to
Section 14(a) hereof), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default or in any breach of any of the terms and conditions hereof.
No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Lender would otherwise have on any future occasion.

(a) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

18. Section Headings. The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

19. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of Lender and their
respective successors and assigns.

20. Costs and Expenses. The Guarantor agrees to pay all costs, expenses and
liabilities incurred by the Lender in connection with taking any action with
respect to this Guarantee including on a full indemnity basis up to the maximum
liability of the Guarantor hereunder, all administration costs including
enforcement charges, any advisors or agents costs and all reasonable attorneys'
fees and all other costs and expenses that may be incurred by the Lender (i) in
the enforcement of this Guarantee; or (ii) in the preservation, protection or
enforcement of any rights of the Lender in any case commenced by or against the
Guarantor under the Bankruptcy Code (Title 11, United States Code) or any
similar or successor statute.

21. GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.

22. Submission To Jurisdiction; Waivers. The Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other documents constituting the Credit
Facility to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of California, the courts of the United States of America
for the Eastern District of California, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at its
address set forth under its signature below or at such other address of which
the Lender shall have been notified pursuant hereto;

5

--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

23. Acknowledgments. The Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other documents constituting the Credit Facility to which
it is a party;

(b) the Lender has no fiduciary relationship with or duty to the Guarantor
arising out of or in connection with this Guarantee or any of the other
documents constituting the Credit Facility to which it is a party, and the
relationship between the Guarantor and the Borrower, on one hand, and Lender, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other documents constituting
the Credit Facility or otherwise exists by virtue of the transactions
contemplated hereby among the Lender or among the Guarantor, the Borrower and
the Lender.

24. Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (signature pages
exchanged by facsimile or e-mail (.pdf) shall be fully binding), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

 

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned parties has caused this Guarantee to
be duly executed and delivered by its duly authorized officer as of the day and
year first above written.

S&W SEED COMPANY

By: /s/ Matthew K. Szot
Matthew K. Szot
Senior Vice President Finance and Administration and
Chief Financial Officer

ACKNOWLEDGED AND AGREED TO BY:

NATIONAL AUSTRALIA BANK LIMITED

By: /s/ Craig Dolley   
Name: Craig Dolley
Title: Agribusiness Manager

 

 

[Signature Page: Corporate Guarantee]

 

7

--------------------------------------------------------------------------------

